SUMMARY ORDER
UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND DECREED that the petition for review of the order of the Board of Immigration Appeals (“BIA”) is DENIED.
*919Wei Wang (‘Wang”) petitions for review of a October 20, 2003 order of the BIA that affirmed a February 8, 2002 order of an Immigration Judge (“IJ”), denying petitioner’s application for asylum, withholding of removal, and relief under the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. We assume the parties’ familiarity with the facts of the case, its relevant procedural history, and the issues on appeal.
Wang argues that there was not substantial evidence to support the IJ’s adverse credibility determination. We disagree. We have considered Wang’s remaining arguments, and reject them. Accordingly, the petition for review is DENIED.